Citation Nr: 1432855	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-43 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral edema, to include as secondary to residuals of adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 and from January 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records relevant to the issue on appeal.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the May 2006 rating decision, which denied entitlement to service connection for bilateral lower extremity edema, is final. 

2.  The evidence submitted since the May 2006 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral lower extremity edema.

3.  Competent medical evidence of record relates the Veteran's bilateral lower extremity edema to his prostate adenocarcinoma and prostatectomy surgery.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying entitlement to service connection for bilateral lower extremity edema is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, bilateral lower extremity edema is due to residuals of adenocarcinoma of the prostate.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran contends that he has bilateral lower extremity edema that is caused or aggravated by his service-connected prostate adenocarcinoma.  In March 1997, the Veteran underwent radical prostatectomy surgery.  His medical records show that he first began experiencing lower extremity edema in February 1999.

The Veteran was previously denied entitlement to service connection for bilateral lower extremity edema in rating decisions dated in January 2003 and May 2006.  The Veteran's claim was denied on the basis that there was no evidence indicating that lower extremity edema was related to prostate carcinoma or to service.  Although notified of these denials, the Veteran did not perfect an appeal to either the January 2003 or May 2006 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decisions.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's denials of the claim are therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

Since the May 2006 rating decision, the Veteran has submitted a December 2008 letter from his private physician which states that the appellant has had chronic problems with lower extremity edema since his 1997 surgery and private treatment records in which a physician noted in January 2005 that the appellant's swelling in the legs "could possibly be related to his prostatectomy and lymphadenectomy."  Additionally, in August 2010, the Veteran was afforded a VA examination for prostate cancer.  The VA examining physician diagnosed the Veteran with prostate cancer, status post radical prostatectomy, with residual erectile dysfunction, urinary stress incontinence, and mild bilateral lower extremity edema.

Based on the evidence described above, the Board finds that new and material evidence has been submitted showing that there may be a relationship between the Veteran's lower extremity edema and his residuals of prostate cancer.  The new evidence of record added since May 2006 therefore raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.

The Board further finds that, resolving reasonable doubt in the Veteran's favor, there is sufficient evidence indicating that lower extremity edema may be related to the appellant's 1997 prostatectomy, and service connection may be granted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

The Veteran's VA treatment records show that he has been diagnosed and treated for intermittent chronic pedal edema since February 1999, and it is therefore clear that he has the current disability for which service connection is claimed.

There is also evidence that the Veteran's lower extremity edema is related to his prostate cancer and 1997 radical prostatectomy surgery.  In addition to the medical findings and diagnoses described above, in November 2001, the Veteran attended a VA Agent Orange Clinic examination.  The examiner performed a physical examination of the Veteran and found that he had "peripheral edema likely due to interruption of the lymphatic drainage due to radical prostatectomy."

The opinion of the November 2001 VA examiner, taken together with the statements of the Veteran's private physician and the August 2010 VA examiner, provides competent and probative medical evidence that the Veteran's lower extremity edema is likely a residual of his prostate surgery.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

Although an April 2013 VA examiner came to a differing opinion regarding the etiology of the Veteran's lower extremity edema, the other medical evidence of record, taken together, provides sufficient competent medical evidence favoring the existence of a medical nexus between the Veteran's bilateral lower extremity edema and his service-connected prostate adenocarcinoma.  As such, the medical evidence regarding the relationship of the Veteran's current disability and a service-connected disability is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral lower extremity peripheral edema is reopened.

Entitlement to service connection for bilateral lower extremity peripheral edema secondary to residuals of adenocarcinoma of the prostate is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


